Title: Michael Hillegas to the American Commissioner or Commissioners, 13 November 1781
From: Hillegas, Michael
To: American Commissioners


Gentlemen
Philada. Novr. 13th. 1781
In Pursuance of the resolve of Congress (hereunto annexed) I have signed, fifth, Sixth, Seventh and Eighth of Two Setts of Loan Office Bills of Exchange of the numbers, and denominations following viz


No. 73
November 10th 1778 for Twenty-four Dollars


76
November 10th. 1778 for Thirty Dollars


Both in favour of Mr John Loring Amounting to fifty-four Dollars, The first four drfts having been lost as sett forth in the said resolve of Congress.
I have the honour to be Gentlemen Your very hum servt
M. HillegasTreas

To the Commissioner or Commissioners of the United States of America at Paris
 
Addressed: To / the Commissioner or Commissioners / of the United States of America / at / Paris
